    Case: 1:15-cr-00504 Document #: 157 Filed: 02/02/21 Page 1 of 1 PageID #:847




                                                                               tr[LED
2t3/21


 To:        The Honorable Judge Lee            Re:     Support for
            United States Courthouse                                     #46767-420
            219 S. Dearborn                            flr:#iyiiliams                 rm        ?ilzLL.
            Chicago, IL. 60604                         P.O. Box 1000                       ^2
                                                                                THOI/IAS G. BRUTON
                                                       Milan, MI.48160        CLEIIK, U.S. DiSTRICT COURT

Dear Judge Lee,

My name is Quan Williams and I arn one of Donald's frst g6ssins. Donald and I are the same
age, and we were like twins growing up. His father and my mother were siblings. I say'\vere
siblings" because his fatherpassed away when Donald and I were young children.

According to the Brennan Center for Justice, "Prisons, jails, and other correctional authorities
[should] make every effort to release unnecessarily incarcerated people and improve healthcare
and conditions of confinement."

Donald's current release date is listed x 04/A9D025. However, it is my hope and prayer that
you consider my cousin Donald for release as soon as possible.

Donald is a son, a nephew, a brother, a cousin, an uncle, and most importantly, Donald is a
father.

Both of Donald's parents died prematurely and Donald and his younger brother were often left
alone as children and had to find ways to provide for themselves. Fast-forward 35 years, Donald
is incarcerated and his children are now figuring out ways to exist without their father in their
everyday lives.

Donald, like all of us, has made mistakes. Donald has learned from the mistakes that landed him
in prison. It breaks his heart that his sons suffer from his physical absence like he suffered
growing up without his father. His desire to be a present father is what has motivated Donald to
work hard to be prepared to healthily transition back into society. Few things are more
meaningful than being an active parent. Donald knows this.

Summarily, Donald has my full support. As an Urban Planner and Public Policy professional,      I
am connected to colleagues and organizations who specialize in re-enty and will be able to
provide those resources and connections to Donald upon his release.

Please consider Donald for early release.




miss. uan.williams@.gmail.com
        q

(202) 631-8649
